Title: George Jefferson to Thomas Jefferson, 21 April 1809
From: Jefferson, George
To: Jefferson, Thomas


          Dear Sir  Richmond 21st Apl 1809
          I have received eleven Hhds of your Tobo, which the person who sent it informs me is all there is.
          It is inspected, and is said by those who saw your crop last year, to be greatly inferior to it.
           I do not suppose it would at this time command more than 5 $, if even that; there being scarcely at any demand at this time for Tobacco, except for that of a very superior quality, which would suit the British markets.
          I am Dear Sir Your Very humble servt Geo. Jefferson
        